DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B (Fig. 2C, a stand- in the reply filed on November 15, 2021 is acknowledged.  Examiner notes that the stand alone hood in Fig. 2C appears to have the same structure as the hood shown in Figs. 2A and 2B).
Claim 18 is withdrawn, by Examiner, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   Claim 18 recites, “wherein the face opening is shaped to extend below a chin of the wearer”, however such a structure is seen in Fig. 3A which is not part of elected Species B, and therefore it has been withdrawn by Examiner.
As directed by the amendment, claims 2-3 are canceled; claim 18 is withdrawn from further consideration; and claim 8 has been added. Accordingly, claims 1 and 4-18 are pending in this application, with an action on the merits to follow regarding claims 1 and 4-17.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two flexible seams being parallel (claim 7) and the two flexible seams being parallel throughout their 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140, 142, 144, 146, and 148 (see paras. 0033-0034
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because;
Reference character “104” has been used to designate both a jacket and a shelf seam (para. 0020).
Reference character “108” has been used to designate both wrapping gussets and torso seam (para. 0021);
Reference character “124” has been used to designate both wrapping gussets and a seam (para. 0027).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" (para. 0040) and "118" (para. 0025) have both been used to designate a shelf seam.  
The drawings are objected to because: 
In Fig. 1B, reference character “104” is not indicating either a shelf seam or a jacket (as disclosed in para. 0020);
In Fig. 1B, 126 is pointing to an exterior cuff but is disclosed as an interior cuff (see para. 0028).


Claim Objections
Claims 5 and 11 are objected to because of the following informalities:
Claim 5 should recite, “wherein the two flexible seams run along the vertical axis from a location on the hood that corresponds with [[the]] a base of [[the]] a back of [[the]] a neck of the wearer over a top of [[the]] a head of the wearer to a forehead of the wearer”;
Claim 6 should recite, “wherein the hood further comprises a face opening and the two flexible seams run along the vertical axis to a position that is a distance short of [[the]] a
Claim 11 should recite, “wherein the horizontal flexible seam is positioned on the hood [[is]] in a location that corresponds to [[the]] a base of [[the]] a head of the wearer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 9, and 12 (and claims 5-8, 10-11 and 13-17 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “the hood having a flexible seam that extends along either or both of a vertical or horizontal axis….”  It is unclear if Applicant is claiming a seam that runs either vertical or horizontal, a seam the runs both vertical and horizontal, or if there can be two seams where one runs vertical and another runs horizontal.  Examiner respectfully suggests amending to recite, “the hood having [[a]] at least one of at least one flexible seam that extends alongaxis or a flexible seam that runs along a horizontal axis….”
comprises the at least one flexible seam that runs along the vertical axis, and the at least one flexible seam that runs along the vertical axis 
Claim 9 is indefinite as it recites, “wherein the hood further comprises a horizontal flexible seam that extends along the horizontal axis.”  First as claim 1 recites “the hood having a flexible seam that extends along either or both of a vertical or horizontal axis”, it is unclear if the horizontal seam in claim 9 is in addition to the flexible seam to or part of the flexible seam(s) recited in claim 1.  Further, as claim 9 recites, “further comprising” it appears that it is in addition to the seams of claim 1 but only one horizontal seam has been disclosed in the specification.  Based on proposed claim amendments for claim 1, Examiner respectfully suggests amending claim 9 to recite, “wherein the hood the flexible seam that extends along the horizontal axis.”
Claim 12 is indefinite as it recites, “wherein the hood has two flexible seams, a first flexible seam runs along the vertical axis and a second flexible seam runs along the horizontal axis.”  As claim 1 recites “the hood having a flexible seam that extends along either or both of a vertical or horizontal axis”, it is unclear if the seams in claim 4 are in comprises both the at least one flexible seam that runs along the vertical axis and the flexible seam that runs along the horizontal axis
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites, “wherein the hood further comprises a facemask that extends around a portion of a face of the wearer.”  As such, Applicant has positively recited and claimed a human body part, because face of a wearer is actively being recited as being "extend[ed]" around within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could is configured to extend[[s]] around a portion of a face of the wearer.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, and 12-13 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Villaruz (US 2019/0298041).
Regarding claim 1, Villaruz discloses an article of apparel (Figs. 1-5), comprising: a main body portion (10 exclusive of 18); a hood (18) attached to the main body portion (as can be seen in Figs. 1-5), the hood having a flexible seam that extends along either or both of a vertical or horizontal axis (as the hood has a vertical flexible seam between 18a and 18L, another vertical flexible seam between 18a and 18R, and a horizontal flexible seam between 18d and 18c, 18L, and 18R, seams disclosed in para. 0023, and considered flexible as the seams can be made by stitching as disclosed in para. 0017 and stitching is known as a flexible seam connection as the garment is capable of being the vertical or horizontal axis corresponding to a vertical or horizontal head movement of a wearer when the article of apparel is worn by the wearer (as and be understood from Fig. 4).
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As the prior art discloses the structure of the apparel, there would be a reasonable expectation for the apparel to perform such functions, as Examiner has explained after each functional limitation.
	Regarding claim 4, Villaruz discloses wherein the hood (18) has two flexible seams that run along the vertical axis (vertical flexible seam between 18a and 18L, another vertical flexible seam between 18a and 18R; Examiner notes this interpretation is based on the 35 USC 112(b) rejections above).
	Regarding claim 5, Villaruz discloses wherein the two flexible seams run along the vertical axis from a location on the hood that corresponds with the base of the back of the neck of the wearer (as can be seen in Fig. 4, the seams between 18L, 18a, and 18R begin at 18d which is in an area at the base of the neck of at least one user) over a top of the head of the wearer to a forehead of the wearer (as can be seen in Fig. 3-4, the seams extend over the head and terminate at a forehead of at least one wearer).
Regarding claim 6, Viillaruz discloses wherein the hood (18) further comprises a face opening (opening around 18b, 18L, and 18R, as best seen in Figs. 1A, 1B, and 1C) and the two flexible seams (vertical flexible seam between 18a and 18L, another vertical flexible seam between 18a and 18R) run along the vertical axis to a position that is a 
Regarding claim 12, Villaruz discloses wherein the hood has two flexible seams, a first flexible seam runs along the vertical axis (vertical flexible seam between 18a and 18L, another vertical flexible seam between 18a and 18R) and a second flexible seam runs along the horizontal axis (horizontal flexible seam between 18d and 18c, 18L, and 18R) (Examiner notes this interpretation is based on the 35 USC 112(b) rejections above).
	Regarding claim 13, Villaruz discloses wherein the hood (18) further comprises a facemask (18eL and 18eR) that extends around a portion of a face of the wearer (as can be seen in Fig. 1A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Villaruz as applied to claims 1 and 4-5 above, and further in view of West (US 2016/0331052).
	Regarding claim 7, Villaruz discloses all the limitations of claims 1 and 4-5 above,  but does not expressly disclose wherein the two flexible seams are parallel.
	West teaches an outerwear garment wherein the two flexible seams (at 122 on each side of the hood) are parallel (as can be seen in Figs. 1 and 2).
Villaruz and West teach analogous inventions in the field of outerwear garments with paneled and seamed hoods.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the vertical seams of the hood of Villaruz to be parallel as taught by West in order to simplify the manufacturing process so that panels with fewer curves can be cut and straight instead of curved seams can be sewn.
Regarding claim 8, the modified article of apparel of Villaruz discloses wherein the two flexible seams (vertical flexible seam between 18a and 18L, another vertical flexible seam between 18a and 18R of Villaruz as modified to be parallel by West) are parallel throughout respective lengths of the two flexible seams (as can be seen in Figs. 1-2 of West).
Regarding claim 9, the modified article of apparel of Villaruz discloses wherein the hood (18 of Villaruz) further comprises a horizontal flexible seam that extends along the horizontal axis (Examiner notes this interpretation is based on the 35 USC 112(b) rejections above).

	Regarding claim 11, the modified article of apparel of Villaruz discloses wherein the horizontal flexible seam (horizontal flexible seam between 18d and 18c, 18L, and 18R of Villaruz) is positioned on the hood (18 of Villaruz) in a location that corresponds to the base of the head of the wearer (as can be seen in Fig. 2A, the horizontal seam is in an area that would be at the base of a head of at least one wearer).

Claims 14-17 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Villaruz as applied to claim 1, and further in view of Rolfe (US 2014/0317829).
	Regarding claim 14, Villaruz discloses all the limitations of claim 1 above, but does not expressly disclose wherein the hood further comprises a shock cord that extends around a portion of the hood to adjust a size of the hood at a location that corresponds to a neck of the wearer.
	Rolfe teaches a hood apparatus wherein the hood (50) further comprises a shock cord (elastic member 300) that extends around a portion of the hood (as can be seen in Fig. 3) to adjust a size of the hood at a location that corresponds to a neck of the wearer
(as can be seen in Fig. 3, the location of the shock cord would be at a neck area of at least one wearer; It is noted that the hood will fit differently sized wearers in different 
	Villaruz and Rolfe teach analogous inventions in the field of hoods made of multiple panels.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a shock cord around a back of the hood of Villaruz as taught by Rolfe in order “to secure the lower forehead margin to the forehead” (para. 0117 of Rolfe).
	Regarding claim 15, Villaruz discloses all the limitations of claim 1 above, but does not expressly disclose wherein the hood further comprises a shock cord that extends around a portion of the hood to adjust a size of the hood at a location that corresponds to a back of the head of the wearer.
Rolfe teaches a hood apparatus wherein the hood (50) further comprises a shock cord (elastic member 300) that extends around a portion of the hood (as can be seen in Fig. 3) to adjust a size of the hood at a location that corresponds to back of the head of the wearer (as can be seen in Fig. 3, the location of the shock cord would be along the back of the head of at least one wearer).
	Villaruz and Rolfe teach analogous inventions in the field of hoods made of multiple panels.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a shock cord around a back of the hood of Villaruz as taught by Rolfe in order “to secure the lower forehead margin to the forehead” (para. 0117 of Rolfe).
	Regarding claim 16, Villaruz discloses wherein the hood (18) further comprises a face opening (opening around 18b, 18L, and 18R, as best seen in Figs. 1A, 1B, and 
 	Rolfe teaches a hood apparatus wherein the hood (50) further comprises a shock cord (395) that extends around the face opening (as can be seen in Figs. 3-4).
	Villaruz and Rolfe teach analogous inventions in the field of hoods made of multiple panels.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a shock cord around the face opening of the hood of Villaruz as taught by Rolfe in order “to secure the lower forehead margin to the forehead” (para. 0117 of Rolfe).
	Regarding claim 17, the modified article of apparel of Villaruz discloses wherein the face opening (opening around 18b, 18L, and 18R, as best seen in Figs. 1A, 1B, and 1C of Villaruz) is shaped to extend above a mouth of the wearer ( as can be seen in Figs. 1A, 1B, and 1C of Villaruz, the opening would be above the mouth of at least one wearer; It is noted that the hood will fit differently sized feet in different manners and an intended relative position of the face opening to the wearer's mouth is functional and not patentably significant).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are garments with hoods analogous to Applicant’s invention.  For example, Hussey (US 2018/0271189), Sneath (US 2018/0177248) and Tolton (US 2005/0241045) each shows a hood with seams and shock cords.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732